Citation Nr: 1241281	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO. 09-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an eye disability, to include as secondary to hypertension and coronary artery disease. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, to include as secondary to hypertension and coronary artery disease. 

3. Entitlement to service connection for a low back disability, to include as secondary to hypertension and coronary artery disease.

4. Entitlement to service connection for asthma, to include as secondary to hypertension and coronary artery disease. 

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for sinusitis. 

7. Entitlement to service connection for rhinitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in April 2011 before the undersigned. A copy of the transcript has been associated with the claims file. 

In February 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

After the case was returned to the Board, the Veteran submitted additional medical evidence. It was duplicative of evidence already of record and was accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304(c) (2012). 

The issues of entitlement to service connection for bronchitis, sinusitis, and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The findings of the March 2012 examiner are competent medical evidence. 

2. The Veteran has not been shown to have an eye disability that manifested in service, or a current eye disability that is causally or etiologically related to his military service or to a service-connected disability. 

3. The Veteran has not been shown to have an acquired psychiatric disorder that manifested in service, or a current acquired psychiatric disorder that is causally or etiologically related to his military service or to a service-connected disability.

4. The Veteran has not been shown to have a low back disability that manifested in service, or a current low back disability that is causally or etiologically related to his military service or to a service-connected disability.

5. Although there is clear and unmistakable evidence that asthma preexisted service, there is no clear and unmistakable evidence that asthma was not aggravated by service. The presumption of soundness has not been rebutted.

6. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has asthma that began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. An eye disability was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

2. An acquired psychiatric disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

3. A low back disability was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

4. Resolving all reasonable doubt in his favor, the Veteran has asthma that was incurred in active military service. 38 U.S.C.A. §§ 1110 , 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306 (2012); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in June 2007. This letter advised the Veteran of what evidence was required to substantiate direct and secondary service connection claims, and of his and VA's respective duties for obtaining evidence. This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation, the Board observes that the June 2007 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service." Therefore, the Board finds that there was no error in the notice provided and that VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a). See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007)((in substance, observing that 38 U.S.C.A. § 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence. This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case, though it necessarily must be tailored to the specific nature of the Veteran's claim, and need not describe the VA's evaluation of the Veteran's particular claim). 

The duty to assist provisions of the VCAA have been met. While the Veteran has alleged that his service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), the Board notes that the Veteran served on active duty until May 1975, and his STRS would not have arrived at the NPRC until after the date of his discharge. Notwithstanding, the claims file contains such STRs as are available, reports of post-service medical treatment, and reports of VA examinations from March 2012. He and his wife testified at a video conference hearing in April 2011. 

When a veteran's service treatment records are not available, VA's duty to assist, and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (are heightened). See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 480, 483 (1992). However, while the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson, 3 Vet. App. at 483. "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the [V]eteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted). 

The RO provided the Veteran VA respiratory and sinus conditions examinations in March 2012. The examination report is not adequate for reasons discussed below. However, because the Board is granting his claim as to service connection for asthma, there is no prejudice to the Veteran. 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed eye condition, psychiatric disorder, or low back condition. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be explained below, the Veteran has not been shown to have a current eye disability, psychiatric disorder, or low back condition at any time during the pendency of the appeal. The first element set forth in McLendon is not met. Id. He testified that he had blurry vision and red eyes at his April 2011 hearing. For reasons discussed below, these conditions are not disabilities for VA purposes. He testified that he had feelings of anxiety, but he has not sought treatment for this symptom, nor is it documented in his treatment records. His medical records are negative for complaints of low back symptoms or a diagnosis of a low back disability. The Veteran testified that he had back pain, but pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, because there are no current disorders that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010). 

With regard to his assertions of secondary service connection "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters, 601 F.3d at 1278. The Federal Circuit rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As noted, this case was remanded February 2012 so that additional records could be obtained and so that the Veteran could be provided examinations for his respiratory conditions. The RO obtained the records outlined in the Board's February 2012 remand directives. The RO notified the Veteran that he needed to supply an address for the records repository for "FITPAC 0194" and did not receive a reply. He underwent a VA examination in March 2012. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned engaged the Veteran in a colloquy towards advising him of information not of record that would substantiate his claim (transcript, pages 6, 10, 12, 16)..

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

With respect to the Veteran's claim for service connection for asthma, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non service-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Eye Disability 

The Veteran contends that he has an eye disability manifested by blurred vision and redness. He asserts that it is a side effect of the medication he takes for his service connected hypertension. Because the Veteran does not have an eye condition that may be considered a disability for VA purposes, his claim will be denied. 

The Veteran's post service treatment records for the appeal period are nearly silent with regard to an eye condition. In December 2011 the Veteran was treated by Dr. L. T., a private ophthalmologist. The Veteran complained of "jumping," a feeling of "muscle contraction," and "nerves" in his eyes. However, his eye examination was normal with the exception of bilateral areas of punctate epithelial keratitis. Dr. L. T. diagnosed the Veteran with presbyopia and prescribed eyeglasses. He stated that the Veteran took Altace (ramipril) for hypertension, and that this medication caused "some redness in eyes."  

Regarding presbyopia, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007). Actual pathology, other than refractive error, is required to support impairment of visual acuity. Id. Dr. L. T. did not find that there was any underlying pathology causing the Veteran's presbyopia. As a result, service connection may not be granted for this condition. 

Similarly, eye redness by itself is not a disability that is subject to service connection. It is not a disability in and of itself, but rather a medical finding, akin to a finding of elevated cholesterol. There is no evidence of record that the Veteran's eye redness has ever been disabling in any way, and eye redness is not a disability within the meaning of the law granting compensation benefits. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). The term "disability" as used for VA purposes refers to impairment of earning capacity. Allen v. Brown, 7 Vet. App. 439 (1995). Absent proof of a current disability, there can be no valid claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's lay assertions that he has an eye disability. He is competent to describe observable symptoms such as decreased visual acuity and eye redness. Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran's assertion is not as probative as Dr. L. T.'s findings. Dr. L. T. examined the Veteran's eyes and did not diagnose an underlying pathology for presbyopia and did not state that eye redness was the manifestation of an underlying condition. Instead, he found that it was a side effect of medication. The findings of Dr. L. T., an eye specialist who examined the Veteran, are more probative than the Veteran's lay assertions. 

The preponderance of the evidence of record shows that the Veteran has not been diagnosed with a disability for VA purposes which is related to his claim of entitlement to service connection for an eye condition. The existence of a current disability is the cornerstone of a claim for VA disability compensation. Degmetich, 104 F. 3d 1328; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Here, the preponderance of the evidence shows the Veteran does not currently have a diagnosis of an eye disability for VA purposes. Therefore, service connection for presbyopia and eye redness is not warranted. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Condition

The Veteran contends that he has an anxiety disorder as a side effect of the medication he takes for his service connected hypertension. The Board has rephrased the Veteran's claim for an anxiety disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). Because the preponderance of the evidence does not show that he has a psychiatric disorder, his claim will be denied.  

The medical evidence of record is completely negative for any symptoms of, diagnosis of, or treatment for a psychiatric disorder. At his hearing, he testified that he had trouble sleeping and was irritable. He stated that his fatigue made him short-tempered. However, he stated that he had not been prescribed medication for anxiety. He testified that he did not have written statements from his doctor regarding anxiety, and did not produce any such document after being given a period of 60 days following the hearing for such substantiation. He argued that he had an anxiety disorder that was caused by his medications. He testified that he raised this issue with his private cardiologist, who told him that this was a normal side effect of his medications. 

Records from his private cardiologist show that in April 2011, he reported fatigue with routine activity. He did not report anxiety, irritability, or other psychiatric symptoms. The remainder of the record is negative for symptoms or a diagnosis of a psychiatric disorder. 

The Veteran is competent to state that he experiences anxiety. Layno v. Brown, 6 Vet. App. 465 (1994). His reports of feelings of anxiety are also considered credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, his assertions are less probative than the contemporaneous medical evidence of record, which shows no symptoms or diagnosis of a psychiatric disorder. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran). 

Because the Veteran does not have a current psychiatric disorder, the first element of a service connection claim is not met. Hickson, 12 Vet. App. at 253. The existence of a current disability is the cornerstone of a claim for VA disability compensation. Degmetich, 104 F. 3d 1328; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Here, the preponderance of the evidence shows the Veteran does not currently have a psychiatric disorder and has not had one during the appeals period. Therefore, service connection for a psychiatric disorder is not warranted. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Disability

The Veteran contends that he has a low back disability that was caused by the scars from surgery related to his service-connected heart condition. He stated that he could not use his pectoral muscles because they were cut when he had surgery. Because the evidence does not show that he has a low back disability, his claim will be denied. 

The Veteran's post-service treatment records for the appeals period do not show complaints of, a diagnosis of, or treatment for lumbosacral strain or any other condition of the low back. Private medical records show treatment for a cervical spine disability with associated radiculopathy, however no lumbar spine disability was noted. 

The Veteran is competent to state that he experiences back pain. Layno v. Brown, 6 Vet. App. 465 (1994). His reports of back pain are also considered credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, his assertions are less probative than the contemporaneous medical evidence of record, which shows no symptoms of a low back disability, even in treatment records for a cervical spine disability. Curry, 7 Vet. App. at 68. Further, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Because the Veteran does not have a current low back disability, the first element of a service connection claim is not met. Hickson, 12 Vet. App. at 253. The existence of a current disability is the cornerstone of a claim for VA disability compensation. Degmetich, 104 F. 3d 1328; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Here, the preponderance of the evidence shows the Veteran does not currently have a low back disability. Therefore, service connection for a low back disability is not warranted. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Asthma

The Veteran contends that he had asthma prior to joining the military, and that working as a machinist's mate aboard a ship aggravated it beyond its natural progression. Alternatively, he contends that it was caused by his service connected heart condition and hypertension. Because the presumption of soundness is rebutted and there is evidence that his asthma was aggravated due to working in poor air quality, his claim will be granted. 

Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). As discussed above, the Veteran's STRs are largely incomplete. They include an entrance examination and a separation examination. Asthma was not reported or noted on entry into service. 

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012). 

The Veteran's May 1972 entrance examination and report of medical history do not note the presence of asthma. As noted above, any treatment the Veteran may have received for this condition would not be available because most of his STRs are missing. 

In April 2011, the Veteran testified that he has had asthma since he was a child. He stated that while in the Navy, he served as a machinist's mate and worked in the engine room. The air quality was very poor and he began to have exacerbations of his asthma. As a result, he stated that he was moved from the engine room to the engineering log room, where the air quality was better. 

In March 2012, the Veteran underwent a VA examination. He reported having asthma since he was ten years old. He stated that he was prescribed inhalers while in the Navy. He stated that he worked as a machinist's mate and that working in poor quality air aggravated his asthma. The claims file was not available for the examiner to review at the examination,  In April 2012, the examiner reviewed the claims file and found that there was absolutely nothing in the STRs about asthma or any other respiratory problem. The examiner did not address the theory of aggravation or the Veteran's lay assertions that working in poor quality air exacerbated his asthma. As noted above, the STRs are very sparse, and the examiner's sole reliance on them renders the opinion inadequate. 

The Veteran is competent to state that he was treated for asthma as a child and that he was treated for this condition in service. Layno v. Brown, 6 Vet. App. 465 (1994). Further, there is no reason for the Board to consider his statements not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Buchanan, 451 F.3d at 1336-37 (the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence). 

Because the Veteran's statements are found credible, they also constitute clear and unmistakable evidence that asthma existed prior to service. A Veteran's own lay statements that his current disorder or disease preexisted his active service may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history. Harris v. West, 203 F. 3d. 1347, 1350 (Fed. Cir. 2000). The first prong of rebutting the presumption of soundness has been satisfied. To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the preexisting disability was not aggravated by service. There is not clear and unmistakable evidence that the disability was not aggravated in service. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In May 2011, the Veteran's son, Dr. C. A., submitted a statement in support of the claim. Dr. C. A. possesses a Ph.D. in immunology and works at the Department of Pathology for a university medical center. Dr. C. A. provided a lengthy, well reasoned statement regarding asthma. He stated that asthma involves lung airway obstruction, and if persistent, it leads to inflammation and irreversible damage. He stated that environmental factors can contribute to the disease. Dr. C. A. stated that the working conditions in a ship's engine room were asthma-inducing, and that working in such conditions on a daily basis without regard to disease management "could definitely exacerbate" chronic lung disease. Dr. C. A. concluded that the Veteran's time in the service "could not be ruled out as irreversibly aggravating the long term effects of asthma...[.]"  

Based upon Dr. C. L.'s statement, and in light of the lack of available STRs, the evidence does not arise to the level of "clear and unmistakable" to support a finding that asthma was not aggravated by his service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. This burden has not been met. Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

As noted above, when no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence. Wagner, 370 F.3d at 1096. The presumption of soundness would apply, even when there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service. Id. This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence. Id. This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder. Id. 

Dr. C. L.'s statement is probative evidence in support of the Veteran's claim for service connection. The Veteran has been diagnosed with asthma, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. The Veteran has credibly testified that he served as a machinist's mate in the Navy and worked in an engine room with poor air quality and no disease management. This satisfies the second element of a service connection claim. Id. Lastly, Dr. C. L. stated that working in such an environment "could definitely exacerbate" asthma. Dr. C. L.'s statement satisfies the nexus element of a service connection claim. Hickson, 12 Vet. App. at 253. 

Although further medical inquiry could be undertaken towards development of the claim, there is no evidence of any other intercurrent cause for the Veteran's current disability. The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Service connection is warranted in this case. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

The Board does not express an opinion as to the severity of the asthma for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 


ORDER

Service connection for an eye disability is denied.

Service connection for a low back disability is denied. 

Service connection for an acquired psychiatric disorder is denied. 

Service connection for asthma is granted. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required.  The Board remanded this case in part so the Veteran could undergo a VA examination. 

At his March 2012 examination, the Veteran reported having bronchitis, sinusitis, and rhinitis. In the April 2012 addendum opinion, the physician noted that the Veteran reported hay fever at his separation examination, but denied sinus and respiratory problems. The examiner provided a negative opinion based solely upon the lack of evidence in the STRs. In a second May 2012 addendum opinion, the examiner found that the record "fail[ed] to establish or even suggest the presence of chronic allergic rhinitis or chronic/recurrent sinusitis while on active duty." As noted above, the Veteran's STRs are presumed to be incomplete, and the Veteran has testified that he was treated for respiratory ailments in service. The examiner's sole reliance on the absence of STRs with no consideration of the Veteran's lay assertions renders the opinions inadequate. 

Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. Further, the Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

On remand, another addendum opinion must be rendered. It must address the Veteran's lay assertions. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. After the above has been completed, provide the Veteran's claims file to an appropriate clinician to render an addendum opinion. A new examination should only be scheduled if the clinician deems it necessary. 

a) The purpose of the addendum opinion or new examination is to determine whether the Veteran has rhinitis, sinusitis, or bronchitis as the likely result of (to include aggravated by) his military service. All indicated tests or studies necessary for an accurate assessment must be conducted. 

b) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

c) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

d) The examiner must independently review the record for pertinent evidence, but his or her attention is called to the evidence identified below: 

* The Veteran's separation examination where he reported having hay fever. 

* A May 1981 x-ray showing clear lungs.

* May 1992 and May 1994 private treatment notes reflecting diagnoses of rhinitis.

* A May 2001 VA treatment note showing no shortness of breath.

* A May 2002 private treatment note showing a diagnosis of sinus and allergy problems.

* A May 2004 private treatment note showing a diagnosis of bronchitis.

* A May 2005 note showing a diagnosis of bronchitis.

* A January 2007 x-ray showing a lung base abnormality.

* An August 2009 VA examination report noting occasional shortness of breath with exertion.

* A November 2009 chest x-ray showing lung base abnormality.

* A February 2010 private x-ray showing normal lungs.

* An August 2010 VA examination report noting that the Veteran's breathing was normal.

* The Veteran's April 2011 hearing testimony that he was treated for respiratory problems in service while working as a machinist's mate in an engine room aboard a ship. 

* The Board's present action, as detailed above, in granting service connection for asthma. 

e) If a new examination is warranted, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

f) The examiner must provide current diagnoses for any respiratory condition the Veteran may have. The examiner MUST address the Veteran's contentions that he experienced symptoms prior to service that were aggravated by service and that he received treatment for them during service. The examiner must state whether he has experienced any of the claimed disabilities since he filed his claim in March 2007. 

g) The examiner must provide an opinion as to whether the Veteran's diagnosed respiratory disabilities began during active service, are related to any incident of service, or were aggravated by service. 

h) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

5. The Board again REFERS the Veteran's raised claim of entitlement to service connection for fatigue to the RO for further action. The Veteran is nonetheless encouraged to contact the RO with the assistance of his representative, and file a formal application for service connected compensation for this condition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


